Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application is a division of application No. 15/434157 filed on Feb 16, now Pat No. 10,494021 which is an elected Embodiment I. 
Wherein the current application with claimed subject matter of “further comprising a travel path track detecting circuit to detect position information on an edge of a travel path of the own vehicle as the vehicle sensor information …estimates a curvature of the travel path of the own vehicle based on the position information on the edge, and to set the estimated curvature as the maximum curvature” which shown in embodiment VIII, Fig.15A.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claims 1-2, the claim limitation, “a travel path track detecting circuit to detect position  …”; and “the maximum curvature estimating circuit estimates a curvature …”  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, “a moving object ID verification block”; “a travel path track detecting circuit”; " the maximum curvature estimating circuit " coupled with functional language “to detect”; “to estimate” without reciting sufficient structure to achieve the function.  “a travel path track detecting circuit”; and " the maximum curvature estimating circuit "  are equivalent to “mean for” because it does not provide a specific structure element.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification describes at page 25 thru page 26 that a lane separation line detection correcting device as illustrated in Fig.15.  The device includes a camera 3, a detection device 9, a lane separation line detection correcting device 1 which comprises a travel path track detecting circuit 16, a maximum curvature estimating circuit 12c, a curvature correcting circuit 13, and etc.   If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, cite “the maximum curvature estimating circuit” lacks a proper antecedent basis because it has not been previously defined in the claims.

Below are cited references that teach the claimed subject matter as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inou (20180265084).
With regard to claim 1, Inou discloses an in-vehicle system (See Fig.1) comprising: 
a speed sensor to detect a travel speed of the vehicle (sensor 13 could detect the vehicle’s speed, acceleration, yaw rate and steering angle, see at least [0027]+), 
a camera to capture an image of a lane separation line of a road along which the vehicle is traveling (sensor 13 could be a camera for capturing images of lane separation lines of a vehicle’s traveling on, see at least [0027]); 
at least one processor configured to perform image processing on the captured image to detect the lane separation line; estimate a maximum curvature of the road along which the vehicle is traveling, based on the travel speed of the vehicle; and correct a curvature of the lane separation line that is obtained through the image processing, based on the maximum curvature that is estimated using the travel speed of the vehicle (the CPU 25 estimates and expects the radius curvature path that vehicle is traveling based on the vehicle’s speed, see at least [[0046]-[0049]+); 


With regard to claim 2, Inou discloses a lane separation line detection correcting method of a 29vehicle, comprising: 
detecting a travel speed of the vehicle by a speed sensor (sensor 13 could detect the vehicle’s speed, acceleration, yaw rate and steering angle, see at least [0027]+); 
capturing, by a camera, an image of a lane separation line of a road along which the vehicle is traveling (sensor 13 could be a camera for capturing images of lane separation lines of a vehicle’s traveling on, see at least [0027]), 
performing, by at least erne processor, image processing on the captured image to detect the lane separation line; estimating, by the at least one processor, a maximum curvature of the road along which the vehicle is traveling, based on the travel speed of the vehicle; and correcting, by rho at least one processor, a curvature of the lane separation line, based on the maximum curvature that is estimated using the travel speed of the vehicle (the CPU 25 estimates and expects the radius curvature path that vehicle is traveling based on the vehicle’s speed, see at least [[0046]-[0049]+), 

estimating a curvature of the travel path of the own vehicle based on the position information on the edge, and setting the estimated curvature as the maximum curvature (CPU generates correction path, see at least [0070]-[0081]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
King Paul (DE 112017003108T5) discloses an improvements in Vehicle control (see the abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662